The opinion of the Court was delivered by
Weston C. J.
By referring to the Statute conferring on two justices the power to examine the notification to the creditor, and to administer to the debtor the oath therein prescribed, it will be found to have been given to two justices of the peace and of the quorum. Statute of 1835, c. 195, § 10. Both are required to be of the quorum. Had the language been, two justices quorum unus, which occurs in another section of the same Statute, it would have been sufficient that one of them should have been of the quorum. Gilbert v. Sweetser, 4 Greenl. 483.
Only one of the. justices, who officiated on this occasion, was of the quorum. This is a fatal objection. They had, no jurisdiction either to examine the notification, or to administer the oath. The defence therefore is not sustained.

Judgment for the plaintiff.